Case 1:19-cr-00007-LG-RPM Document 70 Filed 08/20/21 Page 1 of 7




                                                          81,7('67$7(6',675,&7&2857
                                                         6287+(51',675,&72)0,66,66,33,


                                                                 FILE D
                                                                  Aug 20 2021
                                                           $57+85-2+16721&/(5.
                                                                         
Case 1:19-cr-00007-LG-RPM Document 70 Filed 08/20/21 Page 2 of 7
Case 1:19-cr-00007-LG-RPM Document 70 Filed 08/20/21 Page 3 of 7
Case 1:19-cr-00007-LG-RPM Document 70 Filed 08/20/21 Page 4 of 7
Case 1:19-cr-00007-LG-RPM Document 70 Filed 08/20/21 Page 5 of 7
Case 1:19-cr-00007-LG-RPM Document 70 Filed 08/20/21 Page 6 of 7
Case 1:19-cr-00007-LG-RPM Document 70 Filed 08/20/21 Page 7 of 7
